Citation Nr: 0033913	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  95-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for disability exhibited by 
defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1933 to October 
1936, from June 1940 to November 1945, from January 1947 to 
January 1950, and from February 1950 to July 1958.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  This 
case was remanded by the Board in July 1996 to afford the 
veteran a hearing before the Board.  Thereafter, a February 
1998 Board decision denied service connection for a 
neurological disability, causing left-sided shaking, and 
service connection for residuals of a cerebrovascular 
accident.  The claims for service connection for disability 
exhibited by defective vision and for hearing loss of the 
left ear were remanded.  

On remand, in May 2000 the RO granted service connection for 
bilateral hearing loss and assigned a 50 percent disability 
evaluation, both effective March 22, 1994.  No notice of 
disagreement (NOD) has been received as to either the rating 
assigned or the effective date for the grant of service 
connection.  Accordingly, that grant of service connection 
constitutes a full grant of the benefit sought on appeal as 
to that issue and that issue is moot.  However, the RO in May 
2000 confirmed and continued the denial of service connection 
for defective vision.  

Following a September 2000 Motion for Reconsideration of the 
February 1998 Board decision, an October 2000 Order denied 
that motion.  


FINDINGS OF FACT

1.  Decreased visual acuity during military service was due 
to myopia and astigmatism, which are refractive errors.  

2.  Macular degeneration first manifested many years after 
the veteran's discharge from active military service and is 
unrelated to his military service.  


CONCLUSION OF LAW

Defective vision due to an acquired ocular disability was not 
incurred in or aggravated by active service, nor was macular 
degeneration manifested to a compensable degree within one 
year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On the June 1933 entrance examination the veteran had 20/30 
vision in his left eye and 20/20 vision in his right eye.  

The veteran was afforded visual examinations on many 
occasions subsequent to June 1933.  These examinations 
indicated that the veteran retained 20/20 vision in each eye 
until an examination in August 1955 which noted that he 
required glasses for reading, but at the time of that 
examination his visual acuity was 20/20 in each eye.  

On examination for service retirement in June 1958 the 
veteran had defective distant vision, with 20/40 in the right 
eye, and 20/25 in the left eye, correctable to 20/20 in each 
eye.  It was noted that he wore glasses for the correction of 
visual acuity.  There was no opinion or diagnosis as to the 
nature or etiology of the defective vision.  

Post service VA outpatient treatment (VAOPT) records reflect 
that in October 1974 the veteran's uncorrected visual acuity 
in his right eye was 20/40 correctable to 20/20.  In August 
1990 he was seen for problems with his eyes.  The impressions 
were a refractive error and macular degeneration.  A February 
1991 examination was conducted in order to rule out macular 
disease. 

In the veteran's VA Form 21-4138, Statement in Support of 
Claim, of March 1994 he claimed service connection for, in 
part, blurred vision which he alleged was due to having been 
hit on the head by a baseball during service.  

At a November 1995 RO hearing the veteran withdrew a claim 
for service connection for tinnitus (page 1) and testified 
that blurring of his vision had started within the last 20 
years but no physician had attributed his blurred vision to 
having been hit on the head with a baseball during active 
service, although they had stated that there was possible 
nerve damage (page 3).  

At a September 1997, hearing before the undersigned Veteran's 
Law Judge, sitting at Los Angeles, California, it was made 
clear that the veteran attributed all of the disabilities for 
which he was seeking service connection (as addressed in the 
February 1998 Board decision) as being due to having been hit 
on the head with a baseball during active service (page 3).  
The veteran testified that an eye doctor had stated that the 
veteran's blurred vision was due to the aging process (page 
4).  He used glasses for reading (page 10).  Most eye doctors 
had said that his blurred vision was due to the aging process 
but a couple had said it was due to nerve damage and some had 
said that he had a growth (page 11).  

In 1998 the veteran responded to an RO request for 
information about all post service treatment that he had 
received for blurred vision, as requested in the February 
1998 Board remand.  He did not identify records of any 
private or VA medical treatment that had not been obtained.  

On VA examination of the veteran's eyes in April 1999 the 
diagnoses were age-related macular degeneration of both eyes, 
nuclear sclerosis of both eyes, compound myopic astigmatism, 
mixed astigmatism, and presbyopia.  

In August 1999 the case was referred to another VA physician 
(hereinafter evaluator) for further clarification.  The 
evaluator indicated that the notation in April 1999 that the 
macular degeneration was "age-related" answered the 
question as to the etiology of the macular degeneration.  
Nevertheless, the matter was addressed more explicitly and 
the evaluator noted that he had conferred with another 
physician about the matter.  It was noted that macular 
degeneration was present in the veteran.  The cause of his 
defective vision in service was a refractive error, i.e., 
myopia and astigmatism.  It was felt that the macular 
degeneration was age-related and that it was extremely 
unlikely that it was present during service since it 
reportedly first appeared in a persons' sixties and the 
veteran's last period of military service had ended in 1958 
when he was 44 years of age.  Although there was no history 
or documentation to specify it more accurately, the best 
estimate for the onset of the veteran's macular degeneration 
would be when he was in his sixties.  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Certain chronic diseases, such as 
organic diseases of the nervous system, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.307(d) (2000).  Secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury (38 
C.F.R. § 3.310(a)) or, to the extent of any increase, there 
is aggravation (additional disability) of a nonservice-
connected disorder due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c)(2000).  

Analysis

The appellant is seeking service-connection for defective 
vision.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat 2096 (2000).  This law rewrites that 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided VA eye examinations, including a VA eye examination 
to attempt to determine the etiology of any eye disability in 
August 1999.  The RO collected all identified medical records 
and in response to a query from the RO the veteran has not 
indicated that there is any additional pertinent evidence 
that has not been associated with the claims file.  The Board 
finds he is not prejudiced by appellate review.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  "[N]early all 
astigmatism is congenital (where heredity is the only known 
factor), it may also occur as a residual of trauma and 
scarring of the cornea, or even from the weight of the upper 
eyelid resting upon the eyeball."  Browder v. Brown, 5 Vet. 
App. 268, 272  (1993).  Myopia is "nearsightedness."  Parker 
v. Derwinski, 1 Vet. App. 522, 523 (1991) and Norris v. West, 
11 Vet. App. 219, 220 (1998).  

Presbyopia and myopia are refractive errors and, as indicated 
above, nearly all astigmatism is also a refractive error.  
While some astigmatisms can be due to trauma, there is no 
competent medical evidence linking the veteran's current 
compound myopic astigmatism and his mixed astigmatism to the 
inservice incident in which the veteran was hit on the head 
with a baseball.  The veteran's opinion is not competent 
medical evidence to provide the necessary medical nexus 
between such inservice injury and any inservice or current 
decreased visual acuity.  This is because while a layperson 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  

The only competent medical evidence on file as to the 
etiology of the inservice and current decreased visual acuity 
is the August 1999 opinion of a VA physician which links the 
inservice decreased visual acuity to the veteran's refractive 
error or errors, myopia and astigmatism.  However, service 
connection may not be granted for congenital developmental 
refractive errors.  That same physician's opinion was that 
the veteran's current macular degeneration began when the 
veteran was in his sixties, which is a time many years after 
military service.  Accordingly, service connection for a 
disability exhibited by defective vision is not warranted.  


In this case, the preponderance of the evidence is against 
the claim and, thus, there is no doubt to be resolved in 
favor of the veteran.  


ORDER

Service connection for disability exhibited by defective 
vision is denied.  



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

